Pfeifer, J.,
concurring.
{¶ 27} The Chicken Littles in dissent predict a workplace apocalypse, where employees bob for drumsticks in hot oil, ultimately resulting in an increase in the price of a bucket of “extra crispy.” Back in the real world, nothing has changed, due to this court’s wise rethinking of its previous decision in this case. Here, Gross was injured on the job. That he should receive workers’ compensation benefits for his injury is completely consistent with the philosophical underpinnings of the workers’ compensation system. The lead dissent is full of citations and fury signifying nothing — of the many cases cited in the dissent, not one comes anywhere close to even tangentially involving a worker being fired and denied workers’ compensation benefits for a violation of workplace rules that caused his own injury.
{¶ 28} The lead dissent invites a system in which workers who make poor decisions (removing a guard, working on a roof without scaffolding, overriding a control on a punch press) can end up being denied benefits. That dissent’s Dickensian dreamworld — where presumably the Union workhouse, the Treadmill, and the Poor Law remain in full vigour — does not exist. We enjoy instead a constitutionally established system that renders fault irrelevant in compensating employees for their workplace injuries.